[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-11831         ELEVENTH CIRCUIT
                            Non-Argument Calendar       AUGUST 3, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 8:08-cv-01956-VMC-TBM

NOLAN NATHANIEL EDWARDS,

                                                             Plaintiff - Appellant,

          versus

EXECUTIVE OFFICE FOR U.S. ATTORNEYS,

                                                           Defendant - Appellee.

                         ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 3, 2011)

Before EDMONDSON, WILSON, and BLACK, Circuit Judges.


PER CURIAM:
       Nolan Nathaniel Edwards, a federal prisoner proceeding pro se, appeals the

grant of summary judgment in favor of the Executive Office for United States

Attorneys (EOUSA) in his civil action brought pursuant to the Freedom of

Information Act (FOIA).1 No reversible error has been shown; we affirm.

       The FOIA requires a federal agency -- upon a request for records reasonably

describing documents in that agency’s possession -- to make those documents

promptly available to any person unless the information within the records is

protected from disclosure by a statutory exemption. 5 U.S.C. § 552(a)(3), (b).

The disclosure provisions of the FOIA are construed broadly; and the exemptions

are interpreted narrowly. Ely v. F.B.I., 781 F.2d 1487, 1489 (11th Cir. 1986). The

agency bears the burden of proving that a particular piece of information is exempt

from disclosure. Id. at 1489-90.

       Edwards sought information about his prior criminal case, specifically,

information about statements his codefendant, Shawn Williams, made to the

police. In response to Edwards’s request, the EOUSA provided Edwards with five

and a half pages of material; but the EOUSA withheld seven pages, claiming that

the information was exempt from disclosure because it reasonably could be


       1
        We review the district court’s grant of summary judgment de novo; and we view the
evidence and draw all reasonable inferences in favor of the non-moving party. Miccosukee Tribe
of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008).

                                              2
expected to constitute an unwarranted invasion of personal privacy or could

reasonably be expected to disclose a confidential source.2 See 5 U.S.C. §

552(b)(7)(C), (D).

       On appeal, Edwards makes no challenge to the applicability of these

exemptions; instead, he argues that the EOUSA waived the exemptions because it

earlier had disclosed the documents that he requested. Edwards bases this

argument on a public records request he made under the Florida Public Records

Act where he received a redacted investigative supplement report prepared by the

St. Petersburg Police Department that described his codefendant’s debriefing.

       If an agency voluntarily discloses information, it may not claim in a later

proceeding that the previously released information is exempt from disclosure.

Florida House of Representatives v. U.S. Dep’t of Commerce, 961 F.2d 941, 946

(11th Cir. 1992). But Edwards has not established that the EOUSA already had

disclosed the information it withheld in his case. Although Edwards suggested (in

his response to the EOUSA’s summary judgment motion) that the EOUSA had

provided him with a copy of the investigative supplement report, his supporting



       2
         The withheld documents contained (1) names and identifying data of other suspects in
the investigation; (2) the identity of a third party who was merely mentioned in the investigation;
and (3) names and other important information about law-enforcement officers who participated
in the investigation.

                                                 3
evidence revealed that the St. Petersburg Police Department actually disclosed the

report. That Edwards obtained a copy of the investigative report from another

source does not establish that the EOUSA voluntarily waived any FOIA

exemption on that information. See L & C Marine Transport, Ltd. v. United

States, 740 F.2d 919, 922, 925 (11th Cir. 1984) (explaining that a person “does not

lose his privacy interest under [5 U.S.C. § 552(b)(7)(C)] because his identity as a

witness may be disclosed through other means” and that the “per se limitation on

disclosure under [5 U.S.C. § 552(b)(7)(D)] does not disappear if the identity of the

confidential source later becomes known through other means”).

      Edwards showed no genuine issue of material fact about whether the

EOUSA waived its right to invoke the statutory exemptions in the FOIA; and the

district court properly granted summary judgment in favor of the EOUSA. See

Fed.R.Civ.P. 56.

      AFFIRMED.




                                          4